Fish, P. J.
1. For one charged, under an accusation in the county court, with a misdemeanor to avail himself of the right to demand an indictment, he must make such demand in “a writing signed by him.” Penal Code, § 751. An oral demand made by his counsel is not sufficient.
2. It is not essential that such accusation charge the commission of the crime on the same day as that alleged in the warrant upon which the accusation is based.
3. The evidence warranted the verdict, and the certiorari was properly overruled.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.